PER CURIAM:*
The attorney appointed to represent Adrian Solis Cortez has moved to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Cortez has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED.
The case is remanded for the purpose of correcting a clerical error in the judgment. See Fed. R.Crim. P. 36. The amended judgment should correct the term of supervised release to conform to the four-year term of supervised release imposed at sentencing.
MOTION GRANTED; APPEAL DISMISSED; REMANDED FOR CORRECTION OF CLERICAL ERROR.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.